Title: Thomas Jefferson to Bernard Peyton, 17 October 1816
From: Jefferson, Thomas
To: Peyton, Bernard


          
            Dear Sir
            Monticello Oct. 17. 16.
          
          Your favor of the 10th is recieved and communicated to the family, and we all join in thankfulness for the kind offers of service. these we shall accept with frankness if occasion occurs, because we are assured of the good will with which they are offered, and we shall never be happier than when we can be useful to you. we are in the hope that your business will permit you occasionally to visit your friends in this neighborhood, and I pray you to make Monticello your head quarters when you come. I think I could suggest to you an article of commerce which might make a part of your business, and just as small or great as you should find worthwhile, in
			 which you could not soon have a rival. but this can be explained only in conversation, and only here also, where samples can be shewn. I set out in 2. or 3. days for Bedford, to be absent 6. weeks. I salute you with great friendship and respect.
          Th: Jefferson
        